       Case 3:21-cv-00378-G Document 1 Filed 02/23/21                Page 1 of 6 PageID 1



                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


 DARNELL WILLIAMS,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 3:21-cv-00378

 LOCKHART, MORRIS & MONTGOMERY,
 INC.,                                                  DEMAND FOR JURY TRIAL

              Defendant.


                                           COMPLAINT

         NOW comes DARNELL WILLIAMS (“Plaintiff”), by and through the undersigned

attorney, complaining as to the conduct of LOCKHART, MORRIS & MONTGOMERY, INC.

(“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant’s principal place

of business is located in Dallas County, Texas, which lies within the Northern District of Texas.

                                              PARTIES

      4. Plaintiff is a consumer and a natural person over the age-of-18.

                                                  1
     Case 3:21-cv-00378-G Document 1 Filed 02/23/21                   Page 2 of 6 PageID 2



   5. Defendant is a debt collector and limited liability company organized under the laws of

the State of Texas. Defendant’s principal place of business is located at 1401 N. Central

Expressway, Suite 225, Richardson, Texas 75080-4456. Defendant regularly collects from

consumers in the State of Texas.

   6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   7.   The instant action stems from Defendant’s attempts to collect upon a personal educational

debt (“subject debt”) that is purportedly owed to Western Express, Inc. (“Western”).

   8. Upon information and belief, after the subject debt was purportedly in default, the subject

debt was assigned to Defendant for collection purposes.

   9.   Around November 2020, Defendant began telephonically contacting Plaintiff in order to

collect upon the subject debt.

   10. Upon speaking with Defendant, Plaintiff was informed that Defendant is a debt collector

attempting to collect the subject debt.

   11. Plaintiff explained to Defendant that he did not recognize the subject debt and that he did

not owe it.

   12. Plaintiff further clarified that he did not enroll in the course(s) relevant to the subject debt,

therefore he is not responsible for making a payment.

   13. In response, Defendant stated that it would refrain from collection activity, including

reporting the subject debt to the credit bureaus, until it obtained a copy of the contract related to

the subject debt.



                                                  2
     Case 3:21-cv-00378-G Document 1 Filed 02/23/21                  Page 3 of 6 PageID 3



    14. Nevertheless, on or around January 2021, Plaintiff noticed that Defendant began reporting

the subject debt on his credit report(s).

    15. Consequently, Plaintiff contacted Defendant to ask for its reasons for reporting the subject

debt on his credit report(s).

    16. Defendant indicated that it did not have the contract between Plaintiff and Western, but

that it did not need the contract to report the subject debt.

    17. However, Defendant’s actions contradicted its earlier position that it would refrain from

collecting upon the subject debt until it obtained a copy of the contract.

    18. Frustrated over Defendant’s conduct, Plaintiff spoke with his attorneys regarding his

rights.

    19. Plaintiff has incurred costs and expenses consulting with and retaining his attorney as a

 result of Defendant’s conduct.

    20. Plaintiff has suffered concrete harm due to Defendants conduct, including but not limited

 to, aggravation, invasion of privacy, emotional distress, and a reduced credit score.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    21. Plaintiff repeats and realleges paragraphs 1 through 20 as though fully set forth herein.

    22. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

    23. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

    24. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.




                                                   3
     Case 3:21-cv-00378-G Document 1 Filed 02/23/21                 Page 4 of 6 PageID 4



   25. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

         a. Violations of FDCPA § 1692e

   26. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   27. In addition, this section enumerates specific violations, such as:

           “The false representation of . . . the character, amount, or legal status of
           any debt . . . .” 15 U.S.C. § 1692e(2)(A); and,

           “The use of any false representation or deceptive means to collect or
           attempt to collect any debt or to obtain information concerning a
           consumer.” 15 U.S.C. §1692e(10).

   28. Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), and e(10) by mischaracterizing the status

of the subject debt. Defendant knew or should have known that Plaintiff is not responsible for the

subject debt, because Plaintiff explicitly informed Defendant that he does not owe the subject

debt and Defendant failed to obtain a copy of the contract between Plaintiff and Defendant.

Despite this information, Defendant still attempted to collect from Plaintiff and implicitly

represented that it would collect from him even if he did not owe the subject debt. Defendant’s

actions only served to exacerbate the worry and confusion Plaintiff was already experiencing as

a result of Defendant’s false, deceptive, and misleading debt collection conduct.

   29. Defendant further violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. Specifically, it was deceptive for Defendant to represent that

it would refrain from collecting upon the subject debt until it obtained a copy of the contract

between Plaintiff and Western, then report the subject debt to the credit bureaus even though it




                                                 4
     Case 3:21-cv-00378-G Document 1 Filed 02/23/21                   Page 5 of 6 PageID 5



did not have a copy of the contract. Defendant’s actions only served to worry and confuse

Plaintiff.

        b. Violations of FDCPA § 1692f

   30. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   31. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt which Plaintiff does not owe. Defendant’s multiple collection efforts unfairly suggested that

Plaintiff owed the subject debt, when in fact he did not.

   WHEREFORE, Plaintiff, DARNELL WILLIAMS, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject debt;
      and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: February 23, 2021

Respectfully submitted,

s/ Nathan C. Volheim
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Admitted in the Northern District of Texas

                                                 5
    Case 3:21-cv-00378-G Document 1 Filed 02/23/21   Page 6 of 6 PageID 6



Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois 60148
(630) 568-3056 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com




                                      6
